Citation Nr: 1603873	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability, including as secondary to service-connected pleurisy.

4.  Entitlement to service connection for disability manifested by low blood pressure, including as secondary to service-connected pleurisy.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected pleurisy, right chest, secondary to pulmonary embolus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, A.E.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded the appeal in March 2015 for additional development.

The Veteran testified before the undersigned Veterans Law Judge during a November 2014 videoconference hearing; a transcript is of record.

The issues of entitlement to service connection for low back disability, hearing loss, and tinnitus, and entitlement to a higher disability rating for pleurisy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have, and has not had at any point since filing his January 2007 claim, a disability manifested by low blood pressure.


CONCLUSION OF LAW

The criteria for service connection for a disability characterized by low blood pressure have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided the required notice in March 2007 and February 2008, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated all available service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and private and VA treatment records with the claims file.  While attempts were not made to obtain private treatment records from Dr. Williams regarding his employment with Diagnostic Clinic of Houston, the Veteran reported that he had mainly treated the Veteran for his lumbar spine condition, not for any low blood pressure-related disability.  See February 2010 VA Spine Examination (reporting prior treatment for back pain by Dr. Williams).  Further, records of treatment at Diagnostic Clinic of Houston from 1993 and 2005 are currently associated with the Veteran's claims file. 

The Veteran was also provided with a VA examination in February 2010.  The examination is adequate, as the examiner considered the relevant history of the Veteran's symptoms and provided sufficiently detailed findings concerning his claimed blood pressure disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran's November 2014 hearing before the Board was adequate, as the relevant issues were explained and possible sources of evidence that may have been overlooked were identified.  See 38 C.F.R. § 3.103(c)(2).  In particular, the undersigned explained the requirements for direct service connection and asked the Veteran whether anyone had ever diagnosed him with a low blood press-related disability.  See Transcript of Record at 5-9.  Moreover, the Board held the record open for 60 days to allow the Veteran to submit private records from Hermann Hospital and undertook additional development after the hearing was conducted, including obtaining updated VA treatment records.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-499 (2010) (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties).


II.  Service Connection

The Veteran contends that he has a disability characterized by low blood pressure due to his active service.  See January 2007 Claim; Transcript of Record at 8-9.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The record does not contain evidence that the Veteran currently has, or had at any point since filing his claim in January 2007, a disability characterized by low blood pressure.  During his February 2010 VA examination for hypertension and hypertensive heart disease, the Veteran reported having been hospitalized at Hermann Hospital in 1998 with left-sided chest pain.  His systolic blood pressure was in the 80s at the time, but he has had no similar trouble since then.  The February 2010 VA examiner diagnosed the Veteran as normotensive, without hypertension or hypotension, and without hypertensive heart disease.  VA and private treatment records show that cardiology work-ups from the relevant period have all been negative for any blood pressure-related disability.  See April 2006 Memorial Hermann Treatment Records (diagnosing atypical nonpleuritic chest pain with an essentially normal examination); February 2007 VA Treatment Records (chest imaging showing normal heart size); February 2010 VA Respiratory Examination (history of non-anginal chest pain without acute cardiopulmonary disease); December 2014 St. Luke's Treatment Records (chest imaging shows heart, aorta, and pulmonary vessels are normal in appearance).

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or shortness of breath, he is not competent to provide a medical determination that he has low blood pressure or an underlying disability related to low blood pressure.  See Transcript of Record at 9.  This matter is not one of lay observation but rather can only be established through objective clinical testing-namely, by way of a sphygmomanometer used to measure arterial pressure.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  The Veteran was provided the opportunity to submit evidence showing a current disability manifested by low blood pressure at the time of his November 2014 hearing, however, so such evidence was provided.  Further, in reference to these records from Hermann Hospital, he testified that his blood pressure was down, but they never determined "what was the reason why," suggesting that no diagnosis was rendered.  

Moreover, the Board accords more weight to the VA examination report than to the Veteran's lay statements in support of the claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  The examiner's report is consistent with other VA and private evidence of record, which indicates that the Veteran has not had a low blood pressure-related disability during the pendency of his claim. 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, because the evidence does not show a current low blood pressure-related disability during the pendency of this claim, service connection is not warranted.  


ORDER

Entitlement to service connection for a disability characterized by low blood pressure is denied.


REMAND

A.  Pleurisy

The Veteran contends that he is entitled to a higher disability rating for his service-connected pleurisy.  See January 2007 Claim; Transcript of Record at 16-17.  He is service connected for pleurisy as a residual of an in-service pulmonary embolism.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1461 (32nd ed. 2012) (defining "pleurisy" as "inflammation of the pleura, with exudation into its cavity and upon its surface" and noting that "inflamed surfaces may become permanently united by adhesions", causing symptoms such as "localized chest pain and dry cough"); id. at 665 (defining "exudation" as "the escape of fluid, cells, and cellular debris from blood vessels and their deposition in or on the tissues"); see also id. at 606 (defining "pulmonary embolism" as "the closure of the pulmonary artery or one of its branches by an embolus"); id. (defining "embolus" as "a mass . . . that is brought by the bloodstream through the vasculature [that] obstruct[s] the circulation").

To treat the pulmonary embolism in service, the Veteran underwent a thoracotomy or pleuracotomy, which involves making a surgical incision through the wall of the chest and excising a portion of the pleura.  Id. at 1461, 1920; id. 1460-61 (defining "pleura" as "the serous membrane investing [each lung] and lining the thoracic cavity [that is] moistened with a serous secretion that facilitates movements of the lungs"); id. at 956 (defining "investing" as "the covering or enveloping of a tissue or part by another tissue").  

VA and private treatment records demonstrate that the Veteran complained of several musculoskeletal chest pains in addition to his pleuritic chest pain.  See December 2014 Dr. Stadnyk Treatment Records (complaining of chest discomfort, right-side chest/rib pain); September 2012 VA Psychiatric Treatment Records (reporting pain in right chest where blood clot was); October 2009 VA Treatment Records (noting reproducible chest pain); April 2007 VA Treatment Records (reporting having been told at Memorial Hospital in 2006 that chest pain was likely attributable to sternal arthritis); Transcript of Record at 16-17 (reporting pain that wakes him up at night and feels like someone is sticking an ice pick in his side); see also January 2005 Diagnostic Clinic of Houston (complaining of chest pain intermittent, 10 years, often times quite severe; chest wall tenderness could be costochondritis).  Further, an April 2015 CT of the chest showed a small bone island in the posterior right rib and other records suggest the presence of sternal arthritis.  See VA treatment record, dated April 4, 2007.  

Therefore, additional VA examination is required to identify all residuals associated with the Veteran's service-connected disability.  

B.  Lower Back Pain

The Veteran contends that he has a disability characterized by lower back pain due to his active service.  See January 2007 Claim; Transcript of Record at 8. 

The Veteran reported that at one point a physician at Diagnostic Clinic of Houston told him his lower back pain was associated with his pulmonary disability.  See Transcript of Record at 8; see also August 1994 Substantive Appeal (reporting that a physician at Diagnostic Clinic of Houston had related this right-sided back pain to his pulmonary disability).  Evidence indicates that Dr. Williams worked at Diagnostic Clinic of Houston and treated the Veteran for his lower back pain.  See February 2010 VA Spine Examination (reporting prior treatment for back pain by Dr. Williams); December 2009 Request for Treatment Records (noting that Dr. Williams might have treated the Veteran while employed at Diagnostic Clinic of Houston). 

While attempts were made to obtain records of the Veteran's prior treatment, they were directed to the wrong location.  A request for records that was returned to VA noted that there are no records of treatment regarding the Veteran at Dr. Williams's current place of employment; the request should be directed to Dr. Williams's former employer, Diagnostic Clinic of Houston.  As no attempts appear to have been made to obtain records from Diagnostic Clinic of Houston, VA should request these records on remand.  An additional VA examination is also required to address the matter of aggravation.  See 38 C.F.R. § 3.310.

C.  Hearing Loss and Tinnitus

The Board finds that the April 2007 VA examination is inadequate.  At that time, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not at least as likely related to conceded military noise exposure.  Instead, it was more likely related to post-service civilian noise exposure.  The rationale was that the Veteran reported that his right ear hearing dropped suddenly, overnight, over a decade after his separately from service in the 1980s, and that his tinnitus was also tied to that event.  However, the Board notes that within that examination report the examiner recorded the Veteran's history of onset of hearing loss as "gradually at first and then in 1980 a sudden drop overnight in the right ear."  This suggests the presence of hearing problems prior to the incident in 1980.  Moreover, at his hearing in November 2014 the Veteran testified that he had problems with hearing loss and tinnitus during service and that he used ear protection during his post-service employment.  His wife also testified that she noticed that he had difficulty hearing in 1975.  In light of this, a new VA examination/opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records related to his hearing problems and treatment, including any surgery, in 1980; his records from Diagnostic Clinic of Houston, dated from January 1990 forward; from Memorial Hospital specifically dated in April 2006; from Memorial Hermann Hospital, dated from January 2006 forward; from St. Joseph Hospital and Dr. Khalaf, dated from January 2006 forward; from Park Plaza Hospital, dated from January 2006 forward; from Dr. Watters, dated from January 2006 forward; from St. Luke's and Dr. Stadnyk; from Dr. Pegram; and from Kirby Glen Surgery Center.

2.  The Veteran testified that he had hearing evaluations in conjunction with his employment at "Reynolds."  Make arrangements to obtain these employment physicals, to include all audiograms and hearing evaluations.  

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2015 forward.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination(s) to assess the severity of his pleurisy, right chest, secondary to pulmonary embolus.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must identify all manifestations of the Veteran's pleurisy, status post-thoracotomy/pleuracotomy, including any respiratory or musculoskeletal/orthopedic symptoms due to the in-service surgical procedure.  

In doing so, the examiner should address the findings in the claims file indicating the Veteran has complained of several types of pain related to the right chest area, as well as the notations of a small bone island in the posterior right rib sternal arthritis.  See VA treatment record, dated April 4, 2007.  See April 2015 CT scan of the chest; December 2014 Dr. Stadnyk Treatment Records (complaining of chest discomfort, right-side chest/rib pain); September 2012 VA Psychiatric Treatment Records (reporting pain in right chest where blood clot was); October 2009 VA Treatment Records (noting reproducible chest pain); April 2007 VA Treatment Records (reporting having been told at Memorial Hospital in 2006 that chest pain was likely attributable to sternal arthritis); Transcript of Record at 16-17 (reporting pain that wakes him up at night and feels like someone is sticking an ice pick in his side); see also January 2005 Diagnostic Clinic of Houston (complaining of chest pain intermittent, 10 years, often times quite severe; chest wall tenderness could be costochondritis).

Pulmonary function tests should also be conducted.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

5.  Schedule the Veteran for a VA orthopedic examination of his low back.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must identify all low back disorders found to be present.  Then, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current disability characterized by lower back pain was either (i) caused by, or (ii) aggravated, or permanently worsened, by the Veteran's service-connected pleurisy, right chest, residual of pulmonary embolus.

In providing the opinion, the examiner must address the Veteran's reports that a physician at Diagnostic Clinic of Houston told him his lower back pain (right flank pain) was associated with his pulmonary disability.  See Transcript of Record at 8; see also August 1994 Substantive Appeal (reporting that a physician at Diagnostic Clinic of Houston had related this right-sided back pain to his pulmonary disability).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

6.  Schedule the Veteran for a VA audiological examination. The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  

In providing this opinion, the examiner should consider and address the Veteran's statements that he that he had problems with hearing loss and tinnitus during service and his wife's statements that she noticed that he had difficulty hearing in 1975.  The examiner should also consider and address the Veteran's statement that he used hearing protection during his post-service civilian employment but not during service, and that although he reported a sudden onset on hearing loss and tinnitus in 1980, he also indicated that his hearing problems had progressed gradually prior to that time.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

7.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILOREZNO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


